UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4276



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,


          versus


MELTON KEITH WILLIAMS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-01-138-V)


Submitted:   January 21, 2004          Decided:     February 23, 2004


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tolly A. Kennon, III, KENNON & ASSOCIATES, Charlotte, North
Carolina, for Appellant. Robert J. Conrad, Jr., United States
Attorney, Robert J. Gleason, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Melton Keith Williams was convicted of being a felon in

possession of a firearm, under 18 U.S.C. §                      922(g) (2000), and

sentenced      to   seventy-seven         months   imprisonment.         He   appeals,

raising five issues.         For the reasons that follow, we affirm.

               First, Williams alleges that his § 922(g) conviction is

unconstitutional under the reasoning of the Supreme Court’s opinion

in United States v. Lopez, 514 U.S. 549 (1995).                        This court has

expressly rejected such a claim.              United States v. Wells, 98 F.3d

808, 811 (4th Cir. 1996).            To the extent Williams argues that his

conviction violates the Tenth Amendment and the Fifth Amendment Due

Process Clause, we have also rejected these arguments.                       See United

States    v.    Bostic,    168     F.3d    718,    724   (4th   Cir.    1999)   (Tenth

Amendment); United States v. Mitchell, 209 F.3d 319, 323 (4th Cir.

2000) (Fifth Amendment).

               Second, Williams’ instant federal prosecution, following

his state prosecution by North Carolina for the same offense, does

not   violate       the   Double    Jeopardy       Clause   because     of    the   dual

sovereignty doctrine.            Rinaldi v. United States, 434 U.S. 22, 28

(1977).

               Third, we find that the Government did establish the

interstate commerce element of the crime.                   The evidence revealed

that both weapons at issue were manufactured outside the state of

possession. See United States v. Gallimore, 247 F.3d 134, 138 (4th


                                          - 2 -
Cir. 2001); United States v. Nathan, 202 F.3d 230, 234 (4th Cir.

2000).

           Next, we find that Williams has failed to show that the

district court erred by denying his motion for a new trial on the

grounds of prosecutorial vindictiveness.           Williams has failed to

show that the prosecutor had a “genuine animus” toward him, United

States v. Wilson, 262 F.3d 305, 314 (4th Cir. 2001), and the

Government clearly had probable cause to believe he committed the

crime.    United States v. Armstrong, 517 U.S. 456, 464 (1996).

           Finally, we find no merit to Williams’ claim that he was

denied the right to a fair trial because there was conflicting

testimony from the Government’s witnesses.          Williams’ allegations

amount to little more than minor discrepancies; the relevant facts

of Williams’ possession of the guns and his status as a felon are

unblemished.    See United States v. Johnson, 55 F.3d 976, 979 (4th

Cir. 1995). This court does not make credibility determinations on

appeal.   United States v. Burgos, 94 F.3d 849, 868 (4th Cir. 1996).

           Accordingly, we affirm Williams’ conviction and sentence.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 3 -